Title: To George Washington from La Luzerne, 15 May 1791
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Sir,
London May 15th 1791

Although for a long time I have not had the honor to recall me to Your Excellency’s goodness, I pray you to be well persuaded that I have not been the less occupied in your glory and successes—and that it is with great pleasure I see the confidence in, and the consideration of, the United States daily rising in every country of Europe. Those Persons who, like me, have had the happiness to know Your Excellency ought assuredly to have expected that, when you accepted the first place in the government, your personal eclat would be reflected on your country—but it was impossible to foresee to what point, and with what rapidity the United States would inspire confidence, and how much their new government would be revered by all the nations of the world—I have been witness of the patience, the courage and the energy which your fellow-citizens have displayed to obtain their liberty—but there has arisen among them a great man, who united all suffrages, to make them sensible of all the advantages of that precious liberty, which is a great good when well directed—but which is only a horrible bandage when a wrong road is taken. Our nation in its intimate connection with yours has perceived the good which it had obtained, and desired to share in such an advantage.
The many and enormous abuses of our ancient government required great reforms, and a change in the State was absolutely necessary—but, with some causes of disease, the body of the monarchy was full of force and vigor—The Sovereign was good, just, œconomical, devoted to the greatest sacrifices for the good of his people—From the principle of convoking the States-General the Sovereign had proposed all the concessions which could have been desired to assure the individual liberty of the

subject, and to secure every species of property. With these concessions, with the inestimable advantage of a representative body, the happiness and the credit of France was established for ever. Time, and a knowledge of affairs would have enabled the national assembly to reform all the abuses in the detail of the administration—and we should have been perhaps already one of the happiest nations in the world—but the Mania to be creators, the desire to go beyond all other people, the ignorance of political principles, united with abstracted ideas of philosophy, have plunged us into an abyss from which it is perhaps impossible we should ever recover, at least for a long time.
Our legislative Body has passed some wise decrees, which may one day or other lead to a good constitution, but it has not perceived that in order to the people being free they should always be obedient to the law, that there should also exist an Executive power, who, himself submitting to the laws, should possess the necessary force to execute them.
It has been thought necessary to demolish the royal power the better to establish the legislative, which is clothed with authority to perform the functions of the Executive. The people no longer sensible of an immediate restraint have revolted on all sides, and against all authority—The Soldiers have no longer regarded their Officers as their Superiors—all authority has vanished, and to a very strong government, an absolute anarchy has succeeded. Our friend The Marquis de la fayette has been placed at the head of the national militia of Paris, and to a certain point has maintained order, and notwithstanding what Detractors say, who are very numerous, he has done much good, and prevented still more harm—His courage, his personal virtues always assure him a great number of suffrages but his popularity is lost—he has already several times desired to resign—it is only his patriotism which continues him in a place impossible to fill. If, like the Americans we had possessed a Man sufficiently elevated by his reputation and his virtues to command all the nation, and to know exactly the length we ought to have gone, we should have been, like the Americans, one of the happiest of the nations of the world, having the best laws, and I may say at present without fear of being thought to flatter, we should have been governed by a prince the best qualified by the dispositions of his heart to make subjects happy. Pardon, Sir, this long discussion of the

misfortunes of my country—but I am so much affected by them, and I am so sensible of the interest which you take in them that I could not avoid pouring them out into your breast. I am not however without some hope that the affairs of my country will be re-established—I will serve to the end my King and my country, whom I passionately love because I think I may love them and liberty too—but if we are to continue in anarchy, if all the laws are overturned, if monarchy, the only government fitted for us is destroyed, I will retire into a strange land with all my family, and in that event you can judge which country my inclination and my taste will lead me to chuse. I will demand goodness and assistance for me and mine from your Excellency, and I shall be happy to live under a government, where your influence prevails so much. In the meanwhile, and independent of all events I pray you to be persuaded of the sincere attachment and respect with which I am your Excellency’s &a

La Luzerne


I recommend to your Excellency’s goodness the Chevr Ternant, who goes to succeed Mr de Moustier.

